DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments are being considered by the examiner.
The amendments to claim 1 include an active/positive limitation for controlling the vehicle. Because a vehicle cannot be controlled mentally, the limitations integrates the abstract idea into a practical application. 
The amendment filed 12-22-2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: (claim 1, 8, and 15) “receiving a third value from the flight management system monitor; comparing the third value with the first value and the second value to determine the flight management system that has computed the correct value of the guidance command; and automatically reconfiguring the vehicle to use the flight management system that has computed the correct value of the guidance command”. When confirming support for amendments, the examiner is not trying to match words per se, but seeks a clear matching of a teaching that support the proposed amendments. The examiner found no such support for the proposed amendment cited above.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 10-13, 15, 17-19, and 21-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim(s) 1, 8, and 15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: (claim 1, 8, and 15) “receiving a third value from the flight management system monitor; comparing the third value with the first value and the second value to determine the flight management system that has computed the correct value of the guidance command; and automatically reconfiguring the vehicle to use the flight management system that has computed the correct value of the guidance command”. When confirming support for amendments, the examiner is not trying to match words per se, but seeks 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-6, 8, 10-13, 15, 17-19, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Raynaud (US 20180275655 A1) hereinafter “Raynaud (655)” in view of Shehi (US 20140019038 A1) and  Raynaud (US 20170148331 A1) hereinafter “Raynaud (331)”.

REGARDING CLAIM 1, Raynaud (655) discloses, calculating, using a first flight management system, a first value of a guidance command for controlling an aircraft for a Required Navigation Authorization Required, RNP AP, procedure (Raynaud (655): [0094]- [0097]);  receiving a second value of the guidance command for controlling the aircraft for the RNP AP procedure from a second flight management system (Raynaud (655): [0094]-[0097], further in [0166]), comparing the first value with the second value to determine whether the first value matches the second value (Raynaud (655): [0094]-[0097], further in [0166]); upon determining that the first value does not match the second value, using a flight management system monitor to determine, from the first flight management system and the second flight management system, a flight management system that has computed a correct value of the guidance command (Raynaud (655): [0094]-[0097], further in [0166]).
In this case "The monitoring device 5 of the monitoring unit 4A, 4B is thus capable of isolating a defective flight management system in order to allow the crew to carry out an RNP operation with an acceptable response time. In a particular embodiment, the monitoring unit 4A, 4B is configured: to compute the difference between a guidance instruction computed by one of said flight management systems 3A and 3B and a corresponding guidance instruction computed by the other one of said flight management systems 3A and 3B and to compare this difference with a predetermined margin; and if said difference is greater than said margin, to carry out a 
Raynaud (655) does not explicitly disclose, wherein the first and second values are at least one of calculated cross track values, track angle errors, and/or calculated timing to transition between legs and segments of a flight plan; generating a message indicating that the determined flight management system is to be used to guide the aircraft.
However, in the same field of endeavor, Shehi discloses, “[0040] the monitoring function will compute the cross-track deviation from the final approach course. The monitor may issue 228 an alarm when the cross-track value exceeds a given value, e.g., the RNP value of the approach (which is listed in units of nautical miles), or the monitor may issue an alarm after the cross-track value is compared to a different cross-track value, for example, the crosstrack value computed by the FMS, and the difference is found to exceed a threshold; [0047] A path definition algorithm will compute the delta distance between the FMS current-leg crosstrack error and the monitor-computed cross-track error. The alarm threshold will be the greater of 1.5 times the current FOM (Figure Of Merit) of the sensor and 1.0 times the current RNP value; [0029] Based on these determinations, the GPS receiver 122, using a technique known as trilateration, determines, for example, aircraft position, groundspeed, and ground track angle. These data may be supplied to the processor 104, which may determine aircraft glide slope deviation therefrom. Preferably, however, the GPS receiver 122 is configured to determine, and supply data [0010] A first exemplary embodiment comprises a method allowing an aircraft to navigate by required navigation performance, the aircraft including a flight management system, a processor, and a display, the method comprising storing a plurality of flight paths and a first cyclic redundancy check for each of the flight paths in the flight management system; identifying one of the flight paths as a desired flight path in the flight management system; displaying the desired flight path; computing a second cyclic redundancy check by the processor for the desired flight path; comparing by the processor the first cyclic redundancy check of the identified flight path with the second cyclic redundancy check; providing a first alert signal by the processor to the display when the comparison of the first cyclic redundancy check of the identified flight path with the second cyclic redundancy check exceeds a first threshold; determining a sensor position of the aircraft by an external sensor of the aircraft; comparing within the processor the sensor position with the high integrity flight path; and providing by the processor a second alert signal and the high integrity flight path to the display when the comparison of the sensor position with the high integrity flight path exceeds a second threshold; displaying a first alert when the first alert signal is provided; and displaying a second alert when the second alert signal is provided. (also see ¶[0011-0012] for second and third embodiments)”, for the benefit of determining an alarm condition has been detected and alerting the crew for human intervention, and for the benefit of notifying a user of a low integrity flight path and prompt intervention.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a flight management system disclosed by Raynaud to 
Raynaud (655) in view of Shehi does not explicitly disclose, receiving a third value from the flight management system monitor; comparing the third value with the first value and the second value to determine the flight management system that has computed the correct value of the guidance command; and automatically reconfiguring the vehicle to use the flight management system that has computed the correct value of the guidance command.
However, though not supported in the original specification as filed, in the same field of endeavor, Raynaud (331) discloses, “[0132] a third guidance command (HPATH law) and sends it to the flight guidance computer 21; and [0133] the flight guidance computer 21 effects a vote with the aid of the comparison unit 10 (taking account of the median value); [0143] This architecture makes it possible: [0144] to avoid having to install a third flight management system (to serve as a third source of votes), which would be costly and complicated, and less certain in that the solution with three flight management systems is less robust in the face of common mode faults; [0145] if necessary, to identify a defective flight management system (in the event of computation of erroneous guidance commands) making it possible to invalidate the defective flight management system and to continue to operate using the remaining flight management system that is not faulty, and if possible to resynchronize the defective flight management system to the non-defective flight management system; [0146] to obtain a rapid response time with detection of possible failure of a flight management system even before it has been possible for the latter to generate the guidance command, which makes it possible to implement resynchronization of the faulty flight management system; and [0147] to employ instantaneous 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an FMS disclosed by a modified Raynaud (655) to include cyclic redundancy check (CRC) taught by Raynaud (331). One of ordinary skill in the art would have been motivated to make this modification in order to mitigate erroneous commands.

REGARDING CLAIM 3, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 1, and further, Raynaud (655) also discloses, the cross track and track angle errors are calculated based on the position value (Raynaud (655): [0080]-[0084]).

REGARDING CLAIM 4, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 1, and further, Raynaud (655) also discloses, the comparing the first value with the second value further include determining whether the first value matches the second value to a predetermined degree of certainty (Raynaud (655): [0095]-[0097], also see ¶[0044-0048], [0055-0064], and [0087-0093]).

REGARDING CLAIM 5, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 4, and further, Raynaud (655) also discloses, upon determining that the match of the first value and the second value does not exceed the predetermined degree of certainty, determine that the first value does not match the second value (Raynaud (655): [0095]-[0097], also see ¶[0044-0048], [0055-0064], and [0087-0093]).

REGARDING CLAIM 6, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 4, and further, Raynaud (655) also discloses, upon determining that the match of the first value and the second value exceed the predetermined degree of certainty, determine that the first value match the second value (Raynaud (655): [0087]-[0093]).

REGARDING CLAIM 8, Raynaud (655) in view of Shehi and Raynaud (331) (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 1 above (supra)).

REGARDING CLAIM 10, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 8, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 3 above (supra)).

REGARDING CLAIM 11, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 8, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 4 above (supra)).

REGARDING CLAIM 12, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 11, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 5 above (supra)).

REGARDING CLAIM 13, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 11, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 6 above (supra)).

REGARDING CLAIM 15, Raynaud (655) in view of Shehi and Raynaud (331) (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 1 above (supra)).

REGARDING CLAIM 17, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 15, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 2 above (supra)).

REGARDING CLAIM 18, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 15, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 4 above (supra)).

REGARDING CLAIM 19, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 8, and further, Raynaud (655) also discloses, (Raynaud (655) in view of Shehi and Raynaud: limitations and motivation addressed, see claim 5 above (supra)).


REGARDING CLAIM 21, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 1, and further, Raynaud (331) also discloses, the flight management system monitor is a computing device other than a Flight Management System or a Flight Management Computer (Raynaud (331): [0133] the flight guidance computer 21 effects a vote with the aid of the comparison unit 10 (taking account of the median value); [0143] This architecture makes it possible: [0144] to avoid having to install a third flight management system (to serve as a third source of votes)).

REGARDING CLAIMS 22 AND 23, limitations addressed (Raynaud (655) in view of Shehi and Raynaud (331): limitations addressed, see claim 21 above (supra)).

REGARDING CLAIM 24, Raynaud (655) in view of Shehi and Raynaud (331) remain as applied above to claim 1, and further, Raynaud (655) also discloses, the guidance command is a roll command (Raynaud (655): [0107] Due to a maximum permissible roll rate for the aircraft, it is not possible for the new roll command…; [0148] a roll order (or roll command order) representing the guidance instruction; [0151] a roll angle equal to the roll order provided by the considered flight management system.).

REGARDING CLAIMS 25 AND 26, limitations addressed (Raynaud (655) in view of Shehi and Raynaud (331): limitations addressed, see claim 24 above (supra)).

Response to Arguments
Applicant’s arguments, see page 10, §II, filed 12-22-2021, with respect to the rejection of claim 1 under 35 USC §101 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC §101 has been withdrawn.

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same prior art references applied in the prior rejection of record for matter specifically challenged in the argument.
The applicant has contended that Raynaud (US 20180275655 A1) in view of Shehi (US 9097529 B2) does not discloses that which is claimed in the newly amended claim 1. As cited above, Raynaud (US 20170148331 A1) has been cited for discloses the newly amended porions not taught by Raynaud (US 20180275655 A1) in view of Shehi (US 9097529 B2). Because the combined references of Raynaud (US 20180275655 A1), Shehi (US 9097529 B2), and Raynaud (US 20170148331 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663